PER CURIAM.
The summary judgment entered below in favor of the appellee Weinstein is reversed upon the holding that genuine issues of material fact remain as to his liability for an alleged fraudulent misrepresentation that he would not compete with the purchasers of a corporation of which he was the key man. See HTP, Ltd. v. Lineas Aereas Costarricenses, S.A., 685 So.2d 1238 (Fla.1996); Woodson v. Martin, 685 So.2d 1240 (Fla.1996); Johnson v. Davis, 480 So.2d 625 (Fla.1985); Telesphere Int'l, Inc. v. Scollin, 489 So.2d 1152 (Fla. 3d DCA 1986), review denied, 500 So.2d 546 (Fla.1986).